

Amendment No. 1 to Supply Agreement
 
This Amendment No. 1 (this “Amendment”) is effective as of March 4, 2008, by and
between Hoku Materials, Inc., a Delaware corporation (“HOKU”), and Global
Expertise Wafer Division Ltd., a private company limited by sharesncorporated in
the British Virgin Islands (“GEWD”). HOKU and GEWD are each a “Party” and
together the “Parties” to this Amendment.
 
RECITALS
 
Whereas, HOKU and GEWD are Parties to that certain Supply Agreement dated as of
June 18, 2007 (the “Supply Agreement”);
 
Whereas, the Parties desire to make certain amendments to the Supply Agreement
as hereinafter set forth; and
 
Whereas, each Party derives a benefit from the amendments set forth herein.
 
Now therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
Parties, the Parties agree to amend the Supply Agreement as set forth below.
 
AGREEMENT
 
 1.    Definitions. All capitalized terms not otherwise defined are defined in
the Supply Agreement.
     2.    Amendment of Section 11.4 of the Supply Agreement. The first clause
of the first sentence of Section 11.4 of the Supply Agreement, which currently
reads as follows:    

 
“HOKU and GEWD shall each have the right to terminate this Agreement if on or
before March 31, 2008, HOKU has been unable to secure financing for the HOKU
Facility (including the Initial Capacity and the Expansion Capacity) under terms
satisfactory to HOKU . . .”
       is hereby amended to read as follows:      “HOKU and GEWD shall each have
the right to terminate this Agreement if on or before May 31, 2008, HOKU has
been unable to secure financing for the HOKU Facility (including the Initial
Capacity and the Expansion Capacity) under terms satisfactory to HOKU . . .”    
   

 3.    Survival. Except for the amendments specifically set forth above, the
terms of the Supply Agreement shall continue in full force and effect, without
amendment.      4.    Miscellaneous. The “General Provisions” set forth in
Section 16 of the Supply Agreement, including, without limitation, provisions
concerning the choice of law and means for dispute resolution between HOKU and
GEWD, shall apply to this Amendment

 
Page 1 of 2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Supply
Agreement as of the date first set forth above.
 

GEWD: HOKU:          
GLOBAL EXPERTISE WAFER DIVISION
LTD.
HOKU MATERIALS, INC.             By:  /s/ Dustin
Shindo                                           By: /s/ Paul D.
Atkinson                                         Name:  Dustin
Shindo                                                 Name:  Paul D.
Atkinson                                                 Title: 
Chairman & CEO                                           
Title: President                                                      
Authorized Signatory Authorized Signatory  
 

 
Page 2 of 2

--------------------------------------------------------------------------------

